68 N.Y.2d 995 (1986)
The People of the State of New York, Appellant,
v.
James Lavender, Respondent.
Court of Appeals of the State of New York.
Argued November 19, 1986.
Decided November 25, 1986.
Appeal dismissed. Our examination of the decision of the Appellate Division reveals that an alternative ground for its holding  the trial court's failure to respond to proper questions from the jury  was not preserved for appellate review. Thus, the order of reversal appealed from, notwithstanding its recital that it rests solely "on the law", is not based "on the law alone or upon the law and such facts which, but for the determination of law, would not have led to reversal" (CPL 450.90 [2] [a]; *996 see generally, People v Gonzalez, 68 N.Y.2d 995 [decided herewith]; People v Dercole, 52 N.Y.2d 956).